Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS JANUARY TRAFFIC DALLAS, TEXAS February 4, 2010 Southwest Airlines Co. (NYSE:LUV) announced today that the Company flew 5.5 billion revenue passenger miles (RPMs) in January 2010, a 7.1 percent increase from the 5.1 billion RPMs flown in January 2009.Available seat miles (ASMs) decreased 6.7 percent to 7.6 billion from the January 2009 level of 8.2 billion.The load factor for the month was 72.1 percent, compared to 62.8 percent for the same period last year.For January 2010, passenger revenue per ASM is estimated to have increased in the 14 to 15 percent range compared to January 2009. This release, as well as past news releases on Southwest, are available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS JANUARY 2010 2009 CHANGE Revenue passengers carried 6,500,716 5,988,116 8.6 % Enplaned passengers 7,576,013 6,993,566 8.3 % Revenue passenger miles (000) 5,499,087 5,135,380 7.1 % Available seat miles (000) 7,622,575 8,172,539 (6.7 )% Load factor 72.1 % 62.8 % 9.3 pts. Average length of haul 846 858 (1.4 )% Trips flown 88,406 94,606 (6.6 )% ***
